Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-12, 14-18, 20-21 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0264465) in view of Zhang et al. (US 2020/0213161).

Regarding claim 1, Lee discloses a method of wireless communication (Lee, paragraph [0003], wireless communication), the method comprising: 
receiving, at a user equipment (UE) from an electronic device, an indicator that indicates an allocation of a sounding reference signal (SRS) one or more resource bandwidths (BWs) (Lee, paragraph [0015], receiving information related to a resource region for SRS transmission; paragraph [0065], FDR eNB transmits information to the UE regarding SRS transmission time and time/frequency domains), at least a portion that overlaps with an intervening frequency sub-band allocated to downlink (DL) data transmission or sidelink (SL) data transmission by the electronic device (Lee, Fig. 6, idle region for UL within UL/DL data resources; paragraph [0003], Full Duplex radio environment; paragraph [0014], resource region for SRS transmission within an idle interval; paragraph [0065], SRS will be transmitted during idle time for UL); and 
transmitting, to the electronic device, the SRS (Lee, paragraph [0015], transmitting the SRS to the base station through an indicated resource region) in accordance with the allocation of the SRS (Lee, paragraph [0015], transmitting the SRS to the base station through an indicated resource region).  


Lee does not explicitly disclose the allocation of a sounding reference signal (SRS) to multiple disjoint frequency resources of one or more resource bandwidths (BWs).

Zhang discloses an allocation of a sounding reference signal (SRS) to multiple disjoint frequency resources of one or more resource bandwidths (BWs) (Zhang, Figs. 13, 14, 15A, 15B, 15C; paragraph [0270], SRS occupies two frequency bands in one time domain symbol and the two frequency bands are discontinuous), the multiple disjoint frequency resources comprising multiple non-contiguous frequency sub-bands having an intervening frequency sub-band (Zhang, Figs. 13, 14, 15A, 15B, 15C; paragraph [0270], SRS occupies two frequency bands in one time domain symbol and the two frequency bands are discontinuous).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to allocate a sounding reference signal (SRS) to multiple disjoint frequency resources in the invention of Lee.  The motivation to combine the references would have been to efficiently use time-frequency resources.

Regarding claim 2, Lee in view of Zhang discloses the method of claim 1, further comprising DL data from the electronic device via the intervening frequency sub-band resource between the multiple disjoint frequency resources, at least one overlapping frequency resource with one or more of the multiple disjoint frequency resources, or a combination thereof (Lee, Fig. 6, idle region for UL within UL/DL data resources; paragraph [0003], Full Duplex radio environment; paragraph [0014], resource region for SRS transmission within an idle interval; paragraph [0065], SRS will be transmitted during idle time for UL).  

Regarding claim 3, Lee in view of Zhang discloses the method of claim 2, wherein the SRS is transmitted via a one or more antenna elements or an antenna panel of the UE, and wherein the DL data is received via one or more other antenna elements or an antenna panel of the UE (Lee, paragraph [0066], UE uses multiple antennas, SRS transmission per antenna).  

Regarding claim 4, Lee in view of Zhang discloses the method of claim 2, wherein the multiple disjoint frequency resources are allocated for uplink (UL) communications from the UE to the electronic device (Lee, paragraph [0015], transmitting the SRS to the base station through an indicated resource region), and wherein the at least one intervening frequency sub-band resource, the at least one overlapping frequency resource, or a combination thereof, is allocated for DL communications from the electronic device to one or more UEs (Lee, Fig. 6, idle region for UL within UL/DL data resources; paragraph [0003], Full Duplex radio environment; paragraph [0014], resource region for SRS transmission within an idle interval; paragraph [0065], SRS will be transmitted during idle time for UL).  

Regarding claim 5, Lee in view of Zhang discloses the method of claim 4, wherein the multiple disjoint frequency resources and the at least one intervening frequency sub-band resource, the at least one overlapping frequency resource, or a combination thereof, are associated with one or more overlapping time resources (Lee, Fig. 6, idle region for UL within UL/DL data resources; paragraph [0003], Full Duplex radio environment; paragraph [0014], resource region for SRS transmission within an idle interval; paragraph [0065], SRS will be transmitted during idle time for UL).  


Regarding claim 9, Lee in view of Zhang discloses the method of claim 1, wherein transmitting the SRS comprises transmitting the SRS during the same set of symbols via the multiple disjoint frequency resources (Zhang, Figs. 13, 14, 15A, 15B, 15C; paragraph [0270], SRS occupies two frequency bands in one time domain symbol and the two frequency bands are discontinuous).  

Regarding claim 10, Lee in view of Zhang discloses the method of claim 1, wherein receiving the indicator comprises receiving a radio resource control (RRC) configuration message from the electronic device, the RRC configuration message including the indicator (Lee, paragraph [0076], eNB sends the idle time to SR through RRC signaling)(Zhang, paragraph [0273], frequency hopping parameter carried in RRC signaling) and wherein the allocation of the SRS is indicated by a set of frequency domain parameters included in the RRC configuration message, the set of frequency domain parameters including frequency domain parameters associated with each frequency resource of the multiple disjoint frequency resources (Lee, paragraph [0015], receiving information related to a resource region for SRS transmission; paragraph [0065], FDR eNB transmits information to the UE regarding SRS transmission time and time/frequency domains).  

Regarding claim 11, Lee in view of Zhang discloses the method of claim 10, wherein each set of frequency domain parameters includes a position parameter that indicates a starting resource block group (RBG) of the corresponding frequency resource and a shift parameter that indicates a part within the starting RBG (Lee, paragraph [0066], subframe number, symbol indices, frequency domain, offset).  

Regarding claim 12, Lee in view of Zhang discloses the method of claim 11, wherein at least one set of frequency domain parameters includes a frequency hopping parameter that indicates a frequency hopping pattern within a corresponding frequency resource for the allocation of the SRS )( Zhang, Figs. 13, 14, 15A, 15B, 15C; paragraph [0270], SRS occupies two frequency bands in one time domain symbol and the two frequency bands are discontinuous; paragraph [0273], frequency hopping parameter carried in RRC signaling).  

Claim 14 is rejected under substantially the same rationale as claim 1.  Lee additionally discloses at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor (Lee, paragraph [0035], processor, memory).

Regarding claim 15, Lee in view of Zhang discloses the apparatus of claim 14, wherein the SRS is allocated to one or more SRS resources ( Zhang, Figs. 13, 14, 15A, 15B, 15C; paragraph [0270], SRS occupies two frequency bands in one time domain symbol and the two frequency bands are discontinuous; paragraph [0273], frequency hopping parameter carried in RRC signaling) within a bandwidth part (BWP), and wherein the one or more resource BWs are within the BWP (Zhang, Figs. 14, 15A, 15B, 15C, Bandwidth 0, 1, 2; paragraph [0274], bandwidth part; paragraph [0301], bandwidth part).  

Claims 16 and 17 are rejected under substantially the same rationale as claims 4 and 2, respectively.  

Regarding claim 18, Lee discloses a method of wireless communication (Lee, paragraph [0003], wireless communication), the method comprising: 
receiving, at a user equipment (UE) from an electronic device, a configuration message indicating resource bandwidths (Lee, paragraph [0015], receiving information related to a resource region for SRS transmission; paragraph [0065], FDR eNB transmits information to the UE regarding SRS transmission time and time/frequency domains); 
receiving, from the electronic device, an indication of an allocation of a sounding reference signal (SRS) to the BW (Lee, paragraph [0015], receiving information related to a resource region for SRS transmission; paragraph [0065], FDR eNB transmits information to the UE regarding SRS transmission time and time/frequency domains); 
receiving, from the electronic device, an indication (Lee, paragraph [0015], receiving information related to a resource region for SRS transmission; paragraph [0065], FDR eNB transmits information to the UE regarding SRS transmission time and time/frequency domains); and 101055011.1 NRF NO. QLXX.P1501US20495365/67 
transmitting, to the electronic device, the SRS (Lee, paragraph [0015], transmitting the SRS to the base station through an indicated resource region) via one or more frequency resources that overlap between the allocation of the SRS (Lee, paragraph [0015], transmitting the SRS to the base station through an indicated resource region).  

Lee does not explicitly disclose a division of bandwidths, and the SRS overlapping a division of bandwidth.

Zhang discloses a division of a bandwidth part (BWP) into multiple resource bandwidths (BWs) (Zhang, Figs. 14, 15A, 15B, 15C, Bandwidth 0, 1, 2; paragraph [0274], bandwidth part; paragraph [0301], bandwidth part);
an active resource BW of the multiple resource BWs (Zhang, Figs. 15A, 15B, Bandwidth 0 and 2 are active for SRS transmission); and 101055011.1 NRF NO. QLXX.P1501US20495365/67 
transmitting, to the electronic device, the SRS via one or more frequency resources that overlap between the active resource BW and the allocation of the SRS (Zhang, Figs. 14, 15A, 15B, 15C, Bandwidth 0, 1, 2; paragraph [0270], SRS resources).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to allocate a sounding reference signal (SRS) to portions of a bandwidth in the invention of Lee.  The motivation to combine the references would have been to efficiently use time-frequency resources.

Claims 20 and 21 are rejected under substantially the same rationale as claims 10 and 12, respectively.  

Claim 24 is rejected under substantially the same rationale as claim 18.  Lee additionally discloses at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor (Lee, paragraph [0035], processor, memory).

Regarding claim 25, Lee in view of Zhang discloses the apparatus of claim 24, wherein the active resource BW comprises at least two disjoint frequency sub-bands (Zhang, Figs. 13, 14, 15A, 15B, 15C; paragraph [0270], SRS occupies two frequency bands in one time domain symbol and the two frequency bands are discontinuous).  

Regarding claim 26, Lee in view of Zhang discloses the apparatus of claim 24, wherein the active resource BW comprises a single contiguous frequency sub-band (Zhang, Figs. 15A, 15B, Bandwidth 0 or 2).  

Regarding claim 27, Lee in view of Zhang discloses the apparatus of claim 24, wherein the electronic device comprises a base station (Lee, paragraph [0009], base station), and wherein the active resource BW is allocated for one or more uplink (UL) communications to the base station (Lee, Fig. 6, UL region).  

Regarding claim 28, Lee in view of Zhang discloses the apparatus of claim 27, wherein receiving the indication of the active resource BW comprises receiving downlink control information (DCI) from the electronic device, the DCI including the indication of the active resource BW (Lee, paragraph [0060], DCI).  


Regarding claim 32, Lee in view of Zhang discloses the method of claim 18, wherein the active resource BW comprises less than an entirety of multiple frequency resources of the allocation of the SRS and the BWP (Zhang, Figs. 15A, 15B).



Claims 6, 13, 19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhang, and further in view of Zarifi et al. (US 2018/0123850).

Regarding claim 6, Lee in view of Zhang discloses the method of claim 4, wherein a region is allocated between a first frequency resource of the multiple disjoint frequency resources and a first intervening frequency resource (Zhang, Figs. 13, 14, 15A, 15B, 15C; paragraph [0270], SRS occupies two frequency bands in one time domain symbol and the two frequency bands are discontinuous).  
Lee does not explicitly disclose, but Zarifi discloses wherein a guard band is allocated around the SRS region (Zarifi, paragraph [0075], guard band applied around the SRS region).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to allocate a guard band, as in Zarifi, between a first frequency resource of the multiple disjoint frequency resources and a first intervening frequency resource of Lee in view of Zhang.  The motivation to combine the references would have been to reduce interference to the SRS signals.

Regarding claim 13, Lee in view of Zhang discloses the method of claim 1, comprising each frequency resource of the multiple disjoint frequency resources (Zhang, Figs. 13, 14, 15A, 15B, 15C; paragraph [0270], SRS occupies two frequency bands in one time domain symbol and the two frequency bands are discontinuous).  
Lee does not explicitly disclose, but Zarifi discloses further comprising selecting a corresponding Zadoff Chu (ZC) sequence for each frequency resource of the multiple disjoint frequency resources (Zarifi, paragraph [0032], each SRS generated using ZC sequence) from a group of ZC sequences that correspond to the electronic device, wherein each ZC sequence of the group includes the same first variable value (Zarifi, paragraph [0037], ZC root determined by a group number; paragraph [0037], UEs in the same cell having an SRS mapped to the same subframe use the same root), and wherein each ZC sequence of the group includes a different second variable value (Zarifi, [0037], SRSs mapped to the same frequency resource are distinguished by the use of different cyclic shifts).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the SRS of Lee in view of Zhang using ZC sequences as in Zarifi.  The motivation to combine the references would have been to determine SRS sequences using methods well known in the art.

Regarding claim 31, Lee in view of Zhang discloses the method of claim 1, wherein transmitting the SRS via the multiple disjoint frequency resources comprises: transmitting the SRS via a first frequency sub-band of the multiple non-contiguous frequency sub-bands (Zhang, Figs. 13, 14, 15A, 15B, 15C; paragraph [0270], SRS occupies two frequency bands in one time domain symbol and the two frequency bands are discontinuous); and 
transmitting the SRS via a second frequency sub-band of the multiple non-contiguous frequency sub-bands (Zhang, Figs. 13, 14, 15A, 15B, 15C; paragraph [0270], SRS occupies two frequency bands in one time domain symbol and the two frequency bands are discontinuous).

Lee does not explicitly disclose, but Zarifi discloses further comprising the SRS based on a first Zadoff Chu (ZC) sequence of a group of ZC sequences that correspond to the electronic device (Zarifi, paragraph [0032], each SRS generated using ZC sequence, using cyclic shifts being orthogonal to one another; , paragraph [0037], ZC root determined by a group number; paragraph [0037], UEs in the same cell having an SRS mapped to the same subframe use the same root, SRSs mapped to the same frequency resource are distinguished by the use of different cyclic shifts); and 
transmitting the SRS based on a second ZC sequence of the group of ZC sequences that is different from the first ZC sequence (Zarifi, paragraph [0032], each SRS generated using ZC sequence, using cyclic shifts being orthogonal to one another; , paragraph [0037], ZC root determined by a group number; paragraph [0037], UEs in the same cell having an SRS mapped to the same subframe use the same root, SRSs mapped to the same frequency resource are distinguished by the use of different cyclic shifts).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the SRS of Lee in view of Zhang using ZC sequences as in Zarifi.  The motivation to combine the references would have been to determine SRS sequences using methods well known in the art.

Regarding claim 19, Lee in view of Zhang discloses the method of claim 18, further comprising generating the SRS based on a SRS sequence configured to maintain orthogonality (Zarifi, paragraph [0032], each SRS generated using ZC sequence, using cyclic shifts being orthogonal to one another)  when different portions of the SRS are transmitted via different disjoint frequency sub-bands of the active resource BW (Zhang, Figs. 13, 14, 15A, 15B, 15C; paragraph [0270], SRS occupies two frequency bands in one time domain symbol and the two frequency bands are discontinuous).  



Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhang, and further in view of Yoon et al. (US 2021/0352613).

Regarding claim 22, Lee in view of Zhang discloses the method of claim 18, wherein the SRS is transmitted via a second portion of the multiple frequency resources of the allocation of the SRS based on the determining (Zhang, Figs. 13, 14, 15A, 15B, 15C; paragraph [0270], SRS occupies two frequency bands in one time domain symbol and the two frequency bands are discontinuous).  
Lee does not disclose, but Yoon discloses that the method of claim 18, further comprising: determining that the transmission of the SRS via a first portion of middle frequency resources of the allocation of the SRS will collide with a channel transmitted via the active resource BW, the channel associated with a higher priority than the SRS (Yoon, paragraph [0223], SRS collides with other UL signals/channels, a rule for dropping one based on signal priority).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to drop an SRS based on a priority, as in Yoon, in the invention of Lee in view of Zhang.  The motivation to combine the references would have been to avoid collisions between signals.

Regarding claim 23, Lee in view of Zhang, and further in view of Yoon method of claim 22, wherein the channel comprises a physical uplink control channel (PUCCH), a physical sidelink control channel (PSCCH), or a physical random access channel (PRACH) (Yoon, paragraph [0041], UL data/signal transmitted on PUCCH, PRACH).  


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhang, and further in view of Cirik et al. (US 2019/0357292).

Regarding claim 29, Lee in view of Zhang discloses the apparatus of claim 24.
Lee does not explicitly disclose, but Cirik discloses wherein the electronic device comprises a second user equipment (UE), and wherein the active resource BW is allocated for one or more sidelink (SL) communications with the UE (Cirik, paragraph [0539], secondary active BWP used for sidelink interface between first wireless device and second wireless device).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an active BWP for sidelink communications, as in Cirik, in the invention of Lee in view of Zhang.  The motivation to combine the references would have been to perform sidelink communications.


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhang, and further in view of Cirik, and further in view of Baldemair et al. (US 2020/0359391).

Regarding claim 30, Lee in view of Zhang, and further in view of Cirik discloses the apparatus of claim 29. Lee does not explicitly disclose, but Baldemair discloses wherein receiving the indication of the active resource BW comprises receiving sidelink control information (SCI) from the electronic device, the SCI including the indication of the active resource BW (Baldemair, paragraph [0011], indicate a bandwidth part to be activated with SCI message).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate a bandwidth part to be activated with SCI message, as in Baldemair, in the invention of Lee in view of Zhang, and further in view of Cirik.  The motivation to combine the references would have been to inform a sidelink device to activate a BWP.

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
Applicant asserts that claim 1 is patentable because Fig. 6 and paragraph [0057] of Lee allegedly disclose that the idle interval of Fig. 6 is only for uplink communications.  That is incorrect.  Fig. 6 and paragraph [0057] disclose that FDR technology simultaneously uses DL and UL in the same band and that UL communication may not occur during the idle portion of the band. Accordingly, firstly, the band is allocated for both DL and UL communications, and, secondly, DL communication occur and UL communications do not occur during the idle portions.   
Applicant further asserts that claim 1 is patentable because Zhang does not disclose multiple disjoint frequency resources comprising multiple non-contiguous frequency sub-bands having an intervening frequency sub-band.  However, as discussed in the claim rejections, Zhang discloses that limitation (Zhang, Figs. 13, 14, 15A, 15B, 15C; paragraph [0270], SRS occupies two frequency bands in one time domain symbol and the two frequency bands are discontinuous).
Applicant further asserts that claim 18 is patentable because Lee and Zhang, by themselves, do not disclose receiving, from the electronic device, an indication of an active resource BW of the multiple resource BWs and transmitting to the electronic device, the SRS via one or more frequency resources that overlap the active resource BW.  However, as discussed in the claim rejections, it is the combination of Lee and Zhang that discloses these limitations.  
Lee discloses receiving, at a user equipment (UE) from an electronic device, a configuration message indicating resource bandwidths (Lee, paragraph [0015], receiving information related to a resource region for SRS transmission; paragraph [0065], FDR eNB transmits information to the UE regarding SRS transmission time and time/frequency domains); and101055011.1 transmitting, to the electronic device, the SRS (Lee, paragraph [0015], transmitting the SRS to the base station through an indicated resource region) via one or more frequency resources that overlap between the allocation of the SRS (Lee, paragraph [0015], transmitting the SRS to the base station through an indicated resource region).  Zhang discloses a division of a bandwidth part (BWP) into multiple resource bandwidths (BWs) (Zhang, Figs. 14, 15A, 15B, 15C, Bandwidth 0, 1, 2; paragraph [0274], bandwidth part; paragraph [0301], bandwidth part); an active resource BW of the multiple resource BWs (Zhang, Figs. 15A, 15B, Bandwidth 0 and 2 are active for SRS transmission); and 101055011.1 NRF NO. QLXX.P1501US20495365/67transmitting, to the electronic device, the SRS via one or more frequency resources that overlap between the active resource BW and the allocation of the SRS (Zhang, Figs. 14, 15A, 15B, 15C, Bandwidth 0, 1, 2; paragraph [0270], SRS resources).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466